Citation Nr: 1602864	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  15-27 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. There is no competent evidence of bilateral hearing loss in service, manifestations of sensorineural hearing loss within one year following the Veteran's discharge from service, or of a nexus between the post service bilateral hearing loss disability and service.

2. There is no competent evidence of tinnitus in service, manifestations of tinnitus within one year following the Veteran's discharge from service, or of a nexus between the post service tinnitus and service.


CONCLUSION OF LAW

1. The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for establishing entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 	
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2015). The VCAA notice requirements apply to all elements of a claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with the relevant notice and information in a February 2012 letter prior to the initial adjudication of his claims. Pelegrini v. Principi, 	 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). The RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. For these reasons, VA has satisfied its duty to notify.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, and PMRs. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McClendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran was afforded a VA examination in July 2013. Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 	
38 C.F.R. § 3.103 (2015).

Merits of the Claims

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 2014);	
38 C.F.R. § 3.303 (2015). Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. 	
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 	
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard. See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes. 38 C.F.R. 	
§ 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Walker, 708 F.3d at 1338. Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.

As will be explained below, the Veteran is currently diagnosed with bilateral sensorineural hearing loss. Sensorineural hearing loss is among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology. Id. In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 	 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 	
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that service connection is warranted for his bilateral hearing loss and tinnitus because he was exposed to acoustic trauma in service while performing his duties as an aircraft mechanic. However, the first indication of hearing loss is in 2012. See the January 2001 to June 2015 VA treatment records The preponderance of the evidence is against the claim, and the appeal will be denied.

In July 2012, the Veteran was diagnosed with sensorineural hearing loss of combined types and tinnitus. See the July 2012 VA audiology consultation. Following a July 2013 VA audiological examination, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus. Thus, the first element of service connection, namely a current diagnosis, has been met for the claimed bilateral hearing loss and tinnitus.

However, the second element of service connection, in-service incurrence or aggravation of a disease or injury, has not been met. Service treatment records show no complaints, treatment, or diagnosis for bilateral hearing loss and tinnitus. Upon entry into service, clinical evaluation of the Veteran's ears was normal, and audiometric testing reflected normal hearing , as noted on the December 1971 report of medical examination.

Upon discharge from service, clinical evaluation of the Veteran's ears was normal, as reflected on the January 1976 separation report of medical examination. His separation examination is highly probative, because it was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran's Report of Separation from the Armed Forces (DD Form 214) shows that his MOS was an aircraft mechanic, which likely exposed him to acoustic trauma. Therefore, his contentions of in-service noise exposure are deemed consistent with the circumstances of his service and thus noise exposure is conceded. See 38 U.S.C.A. § 1154.

The essential question for consideration is whether his current bilateral hearing loss and tinnitus are related to the in-service noise exposure. In October 2006, the Veteran underwent a general VA examination. The examiner noted that the Veteran did not have hearing problems. See the October 2006 VA treatment records. The first noted indication of decreased hearing was in 2012. See the June 2012 VA treatment records. The first noted indication of tinnitus was also noted in 2012. See the July 2012 VA audiological examination. 

In June 2013, the Veteran underwent a VA audiological examination to determine the etiology of the Veteran's bilateral hearing loss and tinnitus. After review of the electronic claims file and examination testing results, the examiner concluded that the Veteran's bilateral hearing loss and tinnitus are less likely as not caused by or a result of acoustic trauma during service. The examiner stated that when comparing the enlistment exam from 1971 to the pre-separation examination from 1976, there were not clinically significant increases in thresholds. 

The examiner further stated that the veteran's initial responses to testing were significantly poorer and similar to the July 2012 examination. He noted that the Veteran demonstrated numerous dramatic behavioral responses to tones (leaning from side to side then the tones were changed from ear to ear and numerous
other behaviors) often at levels 20 to 25 dB, dB better than the tones
needed to get before he indicated he heard them. The examiner reported that these behaviors were clear and repeatable. Final thresholds were based on the Veteran's verbal responses in conjunction with the behavioral cues and the examiner assessed  the examination as a relatively reliable measure of the Veteran's current hearing status.

The examiner's opinion is highly probative evidence that weighs against the Veteran's claims. The examination was administered by an audiologist who reviewed the claims file, including the Veteran's service treatment records and considered the Veteran's medical history. In addition, report provides a clear rationale for finding against a relationship between the Veteran's current bilateral hearing loss, tinnitus, and his in-service noise exposure.

The Veteran has not alleged a continuity of bilateral hearing loss symptomatology. However, he has alleged a continuity of tinnitus symptomatology. He stated that he had a continuous ringing and buzzing in his ears from listening to jet engines while in service. See September 2013 notice of disagreement. However, as indicated above, the Veteran did not have any report of hearing symptoms until 2012. In 2006, it was reported that the Veteran did not have any hearing problems. The evidence of record indicates that hearing loss and tinnitus did not start until many years after discharge from service. Therefore, the Board finds that there is no continuity of symptomatology with respect to his bilateral hearing loss and tinnitus. Additionally, hearing loss and tinnitus were not noted during service, and characteristic manifestations of the disease process were not identified during service. Accordingly, § 3.303(b) is not applicable. See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Therefore, while the Board has also considered whether service connection is warranted for bilateral sensorineural hearing loss and tinnitus on a presumptive basis, the record fails to show that the Veteran manifested such disabilities within the first year following his active duty service discharge in January 1976. 38 C.F.R. §§ 3.307, 3.309. Accordingly, such presumptive service connection is not warranted.

The Veteran is competent to describe his bilateral hearing loss and tinnitus. However, matters of diagnoses and etiology of disabilities such as the one in the instant case are within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer). The Veteran does not have the appropriate medical training and expertise to render a probative (persuasive) opinion on such a medical matter. Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems regarding difficulty hearing and tinnitus, he cannot, as a layperson link the current bilateral hearing loss and tinnitus to his military service and in-service noise exposure. The lay assertions in this regard have no probative value.

The claims for service connection for bilateral hearing loss and tinnitus must be denied. In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as there is no competent, credible, and probative evidence to support required elements of the claims, that doctrine is not applicable. See 38 U.S.C.A. 	
§ 5107(b)  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


